Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 10-11 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frangible aperture” in claim 1 is used by the claim to a pull tab that covers a hole,” while the accepted meaning is “easily broken opening or hole.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2, 6, 10-11 and 21-24 are rejected as inheriting the defect of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie (US 9022679) in view of Lampe (US 2007/0183836).
Regarding claim 1, as best understood, Samangooie teaches an applicator device comprising an enclosure defining a reservoir (12), the enclosure having an opening at a proximal end of the reservoir, wherein a boundary of the opening defines a perimeter of the reservoir; a first film (20), wherein the first film is fixedly attached along the perimeter of the reservoir, wherein the first film has at least one hole (24 in Fig. 19) disposed therethrough within the perimeter of the reservoir; a ‘plurality of frangible apertures disposed through the first film’, wherein the plurality of frangible apertures comprises at least one pull tab (Fig. 19) that releasably covers the at least one holes and that extends beyond a perimeter of the enclosure; and a pad (22), wherein the pad is fixedly attached along a perimeter of the enclosure.
Samangooie does not teach that the enclosure defines a plurality of reservoirs.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the enclosure of Samangooie such that it defines a plurality of reservoirs, each with a hole disposed through the first film and a pull tap covering the hole, wherein doing so would merely be a matter of duplication of parts for the purpose of providing two separate materials (Lampe, ¶0196).
Regarding claim 2, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein at least one of the plurality of reservoirs further comprises markings (protruding handle 14) which, in use, direct a user with a suggested optimal grip.
Regarding claim 6, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the at least one pull tab comprises a plurality of pull tabs, wherein each of the plurality of pull tabs covers the at least one hole disposed through each of the plurality of reservoirs (a mere matter of duplication of parts as stated above).
Regarding claim 10, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the pad is impregnated with at least one of dry components or wet components (the pad is impregnated with liquid when the film is ruptured).
Regarding claim 23, the combination of Samangooie and Lampe teaches the applicator device of claim 1, wherein the first film is further affixed to the enclosure at the perimeter of the enclosure (Samangooie, Fig. 4).
Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Lampe as applied to claim 1 above, and further in view of Gayton (US 7631645).

Regarding claim 11, the combination of Samangooie and Lampe teaches the applicator device of claim 1, but does not teach a cover.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Samangooie with a cover as taught by Gayton for the purpose of closing the container between uses (Gayton, col. 12, ll. 41-44).
Regarding claim 21, the combination of Samangooie and Lampe teaches the applicator device of claim 1, but does not teach at least one second film contained wholly at least one of the plurality of reservoirs, wherein the at least one second film divides the inner volume of the at least one of the plurality of reservoirs into a plurality of distinct volumes and the at least one second film has at least one frangible aperture.
Gayton teaches a second film (21 between chambers 15a and 15b) contained wholly within at least a first or a second reservoir (12), wherein the at least one second film divides the inner volume of the at least a first or a second reservoir into a plurality of distinct volumes (15a and 15b) and the at least one second film having at least one frangible aperture (dashed lines in Fig. 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Samangooie with at least one second film contained wholly at least one of the plurality of reservoirs, wherein the at least one second film divides the inner volume of the at least one of the plurality of reservoirs into a plurality of distinct volumes and the at least one second film has at least one frangible aperture as taught by Gayton for the purpose of enabling a user to mix two components to form an activated solution (Gayton, col. 12, ll. 33-38).
Regarding claim 22, the combination of Samangooie and Lampe teaches the applicator device of claim 21, wherein the at least one frangible aperture of the at least one second film ruptures to allow fluid communication between the plurality of distinct volumes (Gayton, col. 12, ll. 33-41) and wherein the at least one frangible aperture of the at least one second film bursts at a first pressure that is less than a second pressure required to burst the plurality of frangible apertures disposed through the first .
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie and Lampe as applied to claim 1 above, and further in view of May (US 8910830).
Regarding claim 24, the combination of Samangooie and Lampe teaches the applicator device of claim 1, but does not teach that at least one of the plurality of reservoirs further comprises at least one of a capsule or an ampoule.
May teaches a reservoir (312) that comprises at least one of a capsule or an ampoule (314).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the reservoir of Lampe with at least one of a capsule or ampoule as taught by May for the purpose of enabling storage of materials that are not suitably compatible with the reservoir material (May, col. 1, ll. 24-40).
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 cannot be anticipated by Lampe. Examiner agrees and claim 1 is now rejected as obvious in view of a combination of Samangooie and Lampe.
Applicant argues that Samangooie does not teach a tab that covers one hole per reservoir or an arrangement of one tab per reservoir.
In response, it is noted that one of ordinary skill, in duplicating the reservoir of Samangooie, would also duplicate the means to release the fluid from the reservoir. Therefore, in light of the teachings of Samangooie and Lampe, multiple pull tabs is obvious.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754